Exhibit 10.2

BARRETT BUSINESS SERVICES, INC.

2009 STOCK INCENTIVE PLAN

Effective May 13, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1              ESTABLISHMENT AND PURPOSE

   1 1.1  

Establishment

   1 1.2  

Purpose

   1 1.3  

Prior Plans

   1 1.4  

Reservation of Right to Amend to Comply with Section 409A

   1

ARTICLE 2              DEFINITIONS

   1 2.1  

Defined Terms

   1 2.2  

Gender and Number

   4

ARTICLE 3              ADMINISTRATION

   5 3.1  

General

   5 3.2  

Composition of the Committee

   5 3.3  

Authority of the Committee

   5 3.4  

Action by the Committee

   5 3.5  

Delegation

   6 3.6  

Liability of Committee Members

   6 3.7  

Costs of Plan

   6

ARTICLE 4              DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

   6 4.1  

Duration of the Plan

   6 4.2  

Shares Subject to the Plan

   6

ARTICLE 5              ELIGIBILITY

   6

ARTICLE 6              AWARDS

   6 6.1  

Types of Awards

   6 6.2  

General

   7 6.3  

Nonuniform Determinations

   7 6.4  

Award Agreements

   7 6.5  

Prohibition on Repricing of Stock Options and Stock Appreciation Rights

   7 6.6  

Provisions Governing All Awards

   8

ARTICLE 7              OPTIONS

   12 7.1  

Types of Options

   12 7.2  

General

   12

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 7.3   

Option Price

   12 7.4   

Option Term

   12 7.5   

Time of Exercise

   12 7.6   

Special Rules for Incentive Stock Options

   13 7.7   

Restricted Shares

   13 7.8   

Limitation on Number of Shares Subject to Options

   13

ARTICLE 8              STOCK APPRECIATION RIGHTS

   14 8.1   

General

   14 8.2   

Nature of Stock Appreciation Right

   14 8.3   

Exercise

   14 8.4   

Form of Payment

   14 8.5   

Limitation on Number of Stock Appreciation Rights

   14

ARTICLE 9              RESTRICTED SHARE AWARDS

   14 9.1   

Restricted Share Awards

   14 9.2   

General

   15 9.3   

Restriction Period

   15 9.4   

Forfeiture

   15 9.5   

Settlement of Restricted Share Awards

   15 9.6   

Rights as a Shareholder

   15

ARTICLE 10            OTHER STOCK-BASED AND COMBINATION AWARDS

   16 10.1   

Other Stock-Based Awards

   16 10.2   

Combination Awards

   16

ARTICLE 11            DIVIDEND EQUIVALENTS

   16

ARTICLE 12            ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC

   16 12.1   

Plan Does Not Restrict Corporation

   16 12.2   

Adjustments by the Committee

   16

ARTICLE 13            AMENDMENT AND TERMINATION

   17

ARTICLE 14            MISCELLANEOUS

   17 14.1   

Tax Withholding

   17 14.2   

Unfunded Plan

   17 14.3   

Payments to Trust

   17

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 14.4   

Annulment of Awards

   17 14.5   

Engaging in Competition With Corporation

   18 14.6   

Other Corporation Benefit and Compensation Programs

   18 14.7   

Securities Law Restrictions

   18 14.8   

Governing Law

   18

ARTICLE 15            SHAREHOLDER APPROVAL

   19

 

- iii -



--------------------------------------------------------------------------------

BARRETT BUSINESS SERVICES, INC.

2009 STOCK INCENTIVE PLAN

ARTICLE 1

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Barrett Business Services, Inc. (“Corporation”), hereby
establishes the Barrett Business Services, Inc., 2009 Stock Incentive Plan (the
“Plan”), effective as of May 13, 2009 (the “Effective Date”), subject to
shareholder approval as provided in Article 15.

1.2 Purpose. The purpose of the Plan is to promote and advance the interests of
Corporation and its shareholders by enabling Corporation to attract, retain, and
reward key employees, directors, and outside consultants of Corporation and its
subsidiaries. It is also intended to strengthen the mutuality of interests
between such employees, directors, and consultants and Corporation’s
shareholders. The Plan is designed to serve these purposes by offering stock
options and other equity-based incentive awards, thereby providing a proprietary
interest in pursuing the long-term growth, profitability, and financial success
of Corporation.

1.3 Prior Plans. The Plan will be separate from the Barrett Business Services,
Inc. 1993 Stock Incentive Plan and related Barrett Business Services, Inc. Stock
Option Plan for California Residents and the Barrett Business Services, Inc.,
2003 Stock Incentive Plan and related Barrett Business Services, Inc., Stock
Incentive Plan for California Residents (the “Prior Plans”). The adoption of the
Plan will neither affect nor be affected by the continued existence of the Prior
Plans, except that after the effective date of the Plan, no further Awards will
be granted under the Prior Plans.

1.4 Reservation of Right to Amend to Comply with Section 409A. The Board
reserves the right to amend the Plan, either retroactively or prospectively, in
whatever respect is required to achieve and maintain compliance with the
requirements of Code Section 409A, and the regulations and guidance issued by
the Department of the Treasury with respect to such requirements
(“Section 409A”).

ARTICLE 2

DEFINITIONS

2.1 Defined Terms. For purposes of the Plan, the following terms have the
meanings set forth below:

“Award” means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Share Awards or Other Stock-Based Awards
pursuant to the Plan.

“Award Agreement” means an agreement as described in Section 6.4.

“Board” means the Board of Directors of Corporation.

 

- 1 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor thereto, together with rules, regulations, and
interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.

“Committee” means the committee appointed by the Board to administer the Plan as
provided in Article 3 of the Plan.

“Common Stock” means the $.01 par value Common Stock of Corporation.

“Consultant” means any consultant or adviser to Corporation or a Subsidiary
selected by the Committee, who is not an employee of Corporation or a
Subsidiary.

“Continuing Restriction” means a Restriction contained in Sections 6.6(g),
6.6(i), 14.4, 14.5, and 14.7 of the Plan and any other Restrictions expressly
designated by the Committee in an Award Agreement as a Continuing Restriction.

“Corporation” means Barrett Business Services, Inc., a Maryland corporation, or
any successor corporation.

“Disability” means the condition of being permanently “disabled” within the
meaning of Section 22(e)(3) of the Code, namely being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
However, the Committee may change the foregoing definition of “Disability” or
may adopt a different definition for purposes of specific Awards.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute. Where the context so
requires, any reference to a particular section of the Exchange Act, or to any
rule promulgated under the Exchange Act, will be construed to refer to successor
provisions to such section or rule.

“Fair Market Value” means, on any given day, the fair market value per share of
the Common Stock determined as follows:

(a) If the Common Stock is traded on an established securities exchange, the
closing sale price per share of Common Stock as reported for such day by the
principal exchange on which the Common Stock is traded (as determined by the
Committee) or, if the Common Stock was not traded on such day, on the next
preceding day on which the Common Stock was traded;

(b) If trading activity in Common Stock is reported on the OTC Bulletin Board,
the mean between the bid price and asked price quotes for such day as reported
on the OTC Bulletin Board or, if there are no such quotes for Common Stock for
such day, on the next preceding day for which bid and asked price quotes for
Common Stock were reported on the OTC Bulletin Board; or

 

- 2 -



--------------------------------------------------------------------------------

(c) If there is no market for Common Stock or if trading activities for Common
Stock are not reported in one of the manners described above, the fair market
value will be as determined by the Committee.

“Incentive Stock Option” or “ISO” means any Option granted pursuant to the Plan
that is intended to be and is specifically designated in its Award Agreement as
an “incentive stock option” within the meaning of Section 422 of the Code.

“Non-Employee Board Director” means a member of the Board who is not an employee
of Corporation or any Subsidiary.

“Non-Employee Subsidiary Director” means a member of the board of directors of a
Subsidiary who is neither an employee of Corporation or a Subsidiary nor a
member of the Board.

“Nonqualified Option” or “NQO” means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.

“Option” means an ISO or an NQO.

“Other Stock-Based Award” means an Award as defined in Section 10.1.

“Participant” means an employee of Corporation or a Subsidiary, a Consultant, a
Non-Employee Board Director, or a Non-Employee Subsidiary Director who is
granted an Award under the Plan.

“Plan” means this Barrett Business Services, Inc., 2009 Stock Incentive Plan, as
set forth in this document and as it may be amended from time to time.

“Reporting Person” means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.

“Restricted Share Award” means a Restricted Share Award granted pursuant to
Article 9 of the Plan.

“Restriction” means a provision in the Plan or in an Award Agreement that limits
the exercisability or transferability, or which governs the forfeiture, of an
Award or the Shares, cash, or other property payable pursuant to an Award.

“Restriction Period” means a designated period pursuant to the provisions of
Section 9.3 of the Plan.

“Retirement” means:

(a) For Participants who are employees, retirement from active employment with
Corporation and its Subsidiaries on or after age 65, or such earlier retirement
date as approved by the Committee for purposes of the Plan;

 

- 3 -



--------------------------------------------------------------------------------

(b) For Participants who are Non-Employee Board Directors or Non-Employee
Subsidiary Directors, retirement from the applicable board of directors after
attaining the maximum age (if any) specified in the articles of incorporation or
bylaws of the applicable corporation; or

(c) For Participants who are Consultants, termination of service as a Consultant
after attaining a retirement age specified by the Committee for purposes of an
Award to such Consultant.

However, the Committee may change the foregoing definition of “Retirement” or
may adopt a different definition for purposes of specific Awards.

“Share” means a share of Common Stock.

“Stock Appreciation Right” or “SAR” means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Article 8 of
the Plan.

“Subsidiary” means a “subsidiary corporation” of Corporation, within the meaning
of Section 425 of the Code, namely any corporation in which Corporation directly
or indirectly controls 50 percent or more of the total combined voting power of
all classes of stock having voting power.

“Vest,” “Vesting,” or “Vested” means:

(a) In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all Restrictions (other than
Continuing Restrictions);

(b) In the case of an Award that is subject to forfeiture, to be or to become
nonforfeitable, freely transferable, and free of all Restrictions (other than
Continuing Restrictions);

(c) In the case of an Award that is required to be earned by attaining specified
Performance Goals, to be or to become earned and nonforfeitable, freely
transferable, and free of all Restrictions (other than Continuing Restrictions);
or

(d) In the case of any other Award as to which payment is not dependent solely
upon the exercise of a right, election, or option, to be or to become
immediately payable and free of all Restrictions (except Continuing
Restrictions).

2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine or feminine terminology used in the Plan also includes the opposite
gender; and the definition of any term in Section 2.1 in the singular also
includes the plural, and vice versa.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

3.1 General. The Plan will be administered by a Committee composed as described
in Section 3.2.

3.2 Composition of the Committee. The Committee will be appointed by the Board
and will consist of not less than a sufficient number of Non-Employee Board
Directors so as to qualify the Committee to administer the Plan as contemplated
by Section 162(m)(4)(C) of the Code and Rule 16b-3 under the Exchange Act. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, will be filled by the
Board. In the event that the Committee ceases to satisfy the requirements of
Section 162(m)(4)(C) or Rule 16b-3, the Board will reconstitute the Committee as
necessary to satisfy such requirements.

3.3 Authority of the Committee. The Committee has full power and authority
(subject to such orders or resolutions as may be issued or adopted from time to
time by the Board) to administer the Plan in its sole discretion, including the
authority to:

(a) Construe and interpret the Plan and any Award Agreement;

(b) Promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan;

(c) Select the employees, Non-Employee Board Directors, Non-Employee Subsidiary
Directors, and Consultants who will be granted Awards;

(d) Determine the number and types of Awards to be granted to each such
Participant;

(e) Determine the number of Shares, or Share equivalents, to be subject to each
Award;

(f) Determine the option price, purchase price, base price, or similar feature
for any Award; and

(g) Determine all the terms and conditions of all Award Agreements, consistent
with the requirements of the Plan.

Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.

3.4 Action by the Committee. A majority of the members of the Committee will
constitute a quorum for the transaction of business. Action approved by a
majority of the members present at any meeting at which a quorum is present, or
action in writing by all of the members of the Committee, will be the valid acts
of the Committee.

 

- 5 -



--------------------------------------------------------------------------------

3.5 Delegation. Notwithstanding the foregoing, the Committee may delegate to one
or more officers of Corporation the authority to determine the recipients,
types, amounts, and terms of Awards granted to Participants who are not
Reporting Persons.

3.6 Liability of Committee Members. No member of the Committee will be liable
for any action or determination made in good faith with respect to the Plan, any
Award, or any Participant.

3.7 Costs of Plan. The costs and expenses of administering the Plan will be
borne by Corporation.

ARTICLE 4

DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

4.1 Duration of the Plan. The Plan is effective May 13, 2009, subject to
approval by Corporation’s shareholders as provided in Article 15. The Plan will
remain in effect until Awards have been granted covering all the available
Shares or the Plan is otherwise terminated by the Board. Termination of the Plan
will not affect outstanding Awards.

4.2 Shares Subject to the Plan. The shares which may be made subject to Awards
under the Plan are Shares of Common Stock, which may be either authorized and
unissued Shares or reacquired Shares. No fractional Shares may be issued under
the Plan. Subject to adjustment pursuant to Article 12, the maximum number of
Shares for which Awards may be granted under the Plan is 1,000,000, of which the
aggregate number of Shares for which ISOs may be granted under the Plan is
900,000. If an Award under the Plan is canceled or expires for any reason prior
to having been fully Vested or exercised by a Participant or is settled in cash
in lieu of Shares or is exchanged for other Awards, all Shares covered by such
Awards will be added back into the number of Shares available for future Awards
under the Plan.

ARTICLE 5

ELIGIBILITY

Officers and other key employees of Corporation and its Subsidiaries (including
employees who may also be directors of Corporation or a Subsidiary),
Consultants, Non-Employee Board Directors, and Non-Employee Subsidiary Directors
who, in the Committee’s judgment, are or will be contributors to the long-term
success of Corporation are eligible to receive Awards under the Plan.

ARTICLE 6

AWARDS

6.1 Types of Awards. The types of Awards that may be granted under the Plan are:

(a) Options governed by Article 7 of the Plan;

(b) Stock Appreciation Rights governed by Article 8 of the Plan;

(c) Restricted Share Awards governed by Article 9 of the Plan; and

(d) Other Stock-Based Awards or combination awards governed by Article 10 of the
Plan.

 

- 6 -



--------------------------------------------------------------------------------

In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.

6.2 General. Subject to the limitations of the Plan, the Committee may cause
Corporation to grant Awards to such Participants, at such times, of such types,
in such amounts, for such periods, with such option prices, purchase prices, or
base prices, and subject to such terms, conditions, limitations, and
restrictions as the Committee, in its discretion, deems appropriate. Awards may
be granted as additional compensation to a Participant or in lieu of other
compensation to such Participant. A Participant may receive more than one Award
and more than one type of Award under the Plan.

6.3 Nonuniform Determinations. The Committee’s determinations under the Plan or
under one or more Award Agreements, including, without limitation, (a) the
selection of Participants to receive Awards, (b) the type, form, amount, and
timing of Awards, (c) the terms of specific Award Agreements, and (d) elections
and determinations made by the Committee with respect to exercise or payments of
Awards, need not be uniform and may be made by the Committee selectively among
Participants and Awards, whether or not Participants are similarly situated.

6.4 Award Agreements. Each Award will be evidenced by a written Award Agreement
between Corporation and the Participant. Award Agreements may, subject to the
provisions of the Plan, contain any provision approved by the Committee.

6.5 Prohibition on Repricing of Stock Options and Stock Appreciation Rights.
Except for adjustments pursuant to Article 12 hereof, at no time shall the
exercise price of an Option or the base price of a Stock Appreciation Right
granted hereunder be subsequently repriced during the period of its
exercisability. For purposes of this Section 6.5, repricing means any of the
following or any other action that has the same effect:

(a) Lowering the exercise or base price after the Option or Stock Appreciation
Right is granted;

(b) Any other action that is treated as a repricing under generally accepted
accounting principles; or

(c) Canceling an Option or Stock Appreciation Right at a time when its exercise
or base price exceeds the Fair Market Value of the underlying Shares, in
exchange for cash or an Other Stock-Based Award, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction.

 

- 7 -



--------------------------------------------------------------------------------

6.6 Provisions Governing All Awards. All Awards are subject to the following
provisions:

(a) Alternative Awards. If any Awards are designated in their Award Agreements
as alternative to each other, the exercise of all or part of one Award will
automatically cause an immediate equal (or pro rata) corresponding termination
of the other alternative Award or Awards.

(b) Rights as Shareholders. No Participant will have any rights of a shareholder
with respect to Shares subject to an Award until such Shares are issued in the
name of the Participant.

(c) Employment Rights. Neither the adoption of the Plan nor the granting of any
Award confers on any person the right to continued employment with Corporation
or any Subsidiary or the right to remain as a director of or a Consultant to
Corporation or any Subsidiary, as the case may be, nor does it interfere in any
way with the right of Corporation or a Subsidiary to terminate such person’s
employment or to remove such person as a Consultant or as a director at any time
for any reason, or for no reason, with or without cause.

(d) Restriction on Transfer. Unless otherwise expressly provided in an
individual Award Agreement, no Award (other than Shares granted under a
Restricted Share Award after they Vest) will be transferable other than by will
or the laws of descent and distribution and each Award will be exercisable (if
exercise is required), during the lifetime of the Participant, only by the
Participant or, in the event the Participant becomes legally incompetent, by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
the Committee, in its discretion, may provide in any Award Agreement that the
Award:

 

  •  

May be freely transferred;

 

  •  

May be freely transferred to a class of transferees specified in the Award
Agreement; or

 

  •  

May be transferred, but only subject to any terms and conditions specified in
the Award Agreement (including, without limitation, a condition that an Award
may only be transferred without payment of consideration).

Furthermore, notwithstanding the foregoing, any Award Agreement may provide that
the Award or the Shares subject to the Award may be surrendered to Corporation
pursuant to Section 6.5(h) in connection with the payment of the purchase or
option price of another Award or the payment of the Participant’s federal,
state, or local tax withholding obligation with respect to the exercise or
payment of another Award.

(e) Termination of Employment. The terms and conditions under which an Award may
be exercised, if at all, after a Participant’s termination of employment or
service as a Non-Employee Board Director, Non-Employee Subsidiary Director, or
Consultant will be determined by the Committee and specified in the applicable
Award Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(f) Change in Control. The Committee, in its discretion, may provide in any
Award Agreement that:

(i) In the event of a change in control of Corporation (as the Committee may
define such term in the Award Agreement), all or a specified portion of the
Award (to the extent then outstanding) will become immediately Vested in full to
the extent not previously Vested. Any such acceleration of Award Vesting must
comply with applicable regulatory requirements and any Participant will be
entitled to decline the accelerated Vesting of all or any portion of his or her
Award, if he or she determines that such acceleration may result in adverse tax
consequences to him or her; and

(ii) In the event the Board approves a proposal for: (i) a merger, exchange or
consolidation transaction in which Corporation is not the resulting or surviving
corporation (or in which Corporation is the resulting or surviving corporation
but becomes a subsidiary of another corporation); (ii) the transfer of all or
substantially all the assets of Corporation; (iii) a sale of 30 percent or more
of the combined voting power of Corporation’s voting securities; or (iv) the
dissolution or liquidation of Corporation (each, a “Transaction”), the Committee
will notify Participants in writing of the proposed Transaction (the “Proposal
Notice”) at least 30 days prior to the effective date of the proposed
Transaction. The Committee may, in its sole discretion, and to the extent
possible under the structure of the Transaction, select one of the following
alternatives for treating outstanding Awards under the Plan:

(A) The Committee may provide that outstanding Awards will be converted into or
replaced by Awards of a similar type in the stock of the surviving or acquiring
corporation in the Transaction. The amount and type of securities subject to and
the exercise price (if applicable) of the replacement or converted Awards will
be determined by the Committee based on the exchange ratio, if any, used in
determining shares of the surviving corporation to be issued to holders of
Shares of Corporation. If there is no exchange ratio in the Transaction, the
Committee will, in making its determination, take into account the relative
values of the companies involved in the Transaction and such other factors as
the Committee deems relevant. Such replacement or converted Awards will continue
to Vest over the period (and at the same rate) as the Awards which the
replacement or converted Awards replaced, unless determined otherwise by the
Committee;

(B) The Committee may provide a 30-day period prior to the consummation of the
Transaction during which all outstanding Awards will tentatively become fully
Vested, and upon consummation of such Transaction, all outstanding and
unexercised Awards will immediately terminate. If the Committee elects to
provide such 30-day period for the exercise of Awards, the Proposal Notice must
so state. Participants, by written notice to Corporation, may exercise their
Awards and, in so

 

- 9 -



--------------------------------------------------------------------------------

exercising the Awards, may condition such exercise upon, and provide that such
exercise will become effective immediately prior to, the consummation of the
Transaction, in which event Participants need not make payment for any Common
Stock to be purchased upon exercise of an Award until five days after written
notice by Corporation to the Participants that the Transaction has been
consummated (the “Transaction Notice”). If the Transaction is consummated, each
Award, to the extent not previously exercised prior to the consummation of the
Transaction, will terminate and cease being exercisable as of the effective date
of such consummation. If the Transaction is abandoned, (1) all outstanding
Awards not exercised will continue to be Vested and exercisable, to the extent
such Awards were Vested and exercisable prior to the date of the Proposal
Notice, and (2) to the extent that any Awards not exercised prior to such
abandonment have become Vested and exercisable solely by operation of this
Section 6.6(f)(ii), such Vesting and exercisability will be deemed annulled, and
the Vesting and exercisability provisions otherwise in effect will be
reinstituted, as of the date of such abandonment; or

(C) The Committee may provide that outstanding Awards that are not fully Vested
will become fully Vested subject to Corporation’s right to pay each Participant
a cash amount (determined by the Committee and based on the amount, if any,
being received by Corporation’s shareholders in the Transaction) in exchange for
cancellation of the applicable Award.

Unless the Committee specifically provides otherwise in the change in control
provision for a specific Award Agreement, Awards will become Vested as of a
change in control date only if, or to the extent, such acceleration in the
Vesting of the Awards does not result in an “excess parachute payment” within
the meaning of Section 280G(b) of the Code. The Committee, in its discretion,
may include change in control provisions in some Award Agreements and not in
others, may include different change in control provisions in different Award
Agreements, and may include change in control provisions for some Awards or some
Participants and not for others.

(g) Conditioning or Accelerating Benefits. The Committee, in its discretion, may
include in any Award Agreement a provision conditioning or accelerating the
Vesting of an Award or the receipt of benefits pursuant to an Award, either
automatically or in the discretion of the Committee, upon the occurrence of
specified events, including without limitation, a change in control of
Corporation (subject to the foregoing paragraph (f)), a sale of all or
substantially all of the property and assets of Corporation, or an event of the
type described in Article 12 of this Plan.

(h) Payment of Purchase Price and Withholding. The Committee, in its discretion,
may include in any Award Agreement a provision permitting the Participant to pay
the purchase or option price, if any, for the Shares or other property issuable
pursuant to the Award, or the Participant’s federal, state, or local tax
withholding obligations with respect to such issuance in whole or in part by any
one or more of the following methods;

 

- 10 -



--------------------------------------------------------------------------------

provided, however, that the availability of any one or more methods of payment
may be suspended from time to time if the Committee determines that the use of
such payment method would result in adverse financial accounting treatment for
Corporation or adverse tax treatment for Corporation or Participants:

(i) By delivering previously owned Shares (including fully Vested Shares granted
under Restricted Share Awards);

(ii) By surrendering other outstanding Vested Awards under the Plan denominated
in Shares or in Share equivalent units;

(iii) By reducing the number of Shares or other property otherwise Vested and
issuable pursuant to the Award;

(iv) Unless specifically prohibited by any applicable statute or rule,
including, without limitation, the provisions of the Sarbanes-Oxley Act of 2002,
by delivering to Corporation a promissory note payable on such terms and over
such period as the Committee may determine;

(v) By delivery (in a form approved by the Committee) of an irrevocable
direction to a securities broker acceptable to the Committee (subject to the
provisions of the Sarbanes-Oxley Act of 2002 and any other applicable statute or
rule):

(A) To sell Shares subject to the Award and to deliver all or a part of the
sales proceeds to Corporation in payment of all or a part of the option or
purchase price and taxes or withholding taxes attributable to the issuance; or

(B) To pledge Shares subject to the Award to the broker as security for a loan
and to deliver all or a part of the loan proceeds to Corporation in payment of
all or a part of the option or purchase price and taxes or withholding taxes
attributable to the issuance; or

(vi) In any combination of the foregoing or in any other form approved by the
Committee.

Shares withheld or surrendered as described above will be valued based on their
Fair Market Value on the date of the transaction. Any Shares withheld or
surrendered with respect to a Reporting Person will be subject to such
additional conditions and limitations as the Committee may impose to comply with
the requirements of the Exchange Act.

(i) Reporting Persons. With respect to all Awards granted to Reporting Persons,
the following limitations will apply only if or to the extent required by
Rule 16b-3 under the Exchange Act, unless the Award Agreement provides
otherwise:

(i) Awards requiring exercise will not be exercisable until at least six months
after the date the Award was granted, except in the case of the death or
Disability of the Participant; and

 

- 11 -



--------------------------------------------------------------------------------

(ii) Shares issued pursuant to any other Award may not be sold by the
Participant for at least six months after acquisition, except in the case of the
death or Disability of the Participant.

Award Agreements for Awards to Reporting Persons must also comply with any
future restrictions imposed by such Rule 16b-3.

(j) Service Periods. At the time of granting an Award, the Committee may
specify, by resolution or in the Award Agreement, the period or periods of
service performed or to be performed by the Participant in connection with the
grant of the Award.

ARTICLE 7

OPTIONS

7.1 Types of Options. Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Options. The grant of each Option and
the Award Agreement governing each Option will identify the Option as an ISO or
an NQO. In the event the Code is amended to provide for tax-favored forms of
stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options.

7.2 General. All Options will be subject to the terms and conditions set forth
in Article 6 and this Article 7 and Award Agreements governing Options may
contain such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Committee deems desirable.

7.3 Option Price. Each Award Agreement for Options will state the option
exercise price per Share of Common Stock purchasable under the Option, which may
not be less than 100 percent of the Fair Market Value of a Share on the date of
grant for all Options.

7.4 Option Term. The Award Agreement for each Option will specify the term of
each Option, which may be unlimited or may have a specified period during which
the Option may be exercised, as determined by the Committee.

7.5 Time of Exercise. The Award Agreement for each Option will specify, as
determined by the Committee:

(a) The time or times when the Option becomes exercisable and whether the Option
will become exercisable in full or in graduated amounts based on:
(i) continuation of employment over a period specified in the Award Agreement,
(ii) satisfaction of performance goals or criteria specified in the Award
Agreement, or (iii) a combination of continuation of employment and satisfaction
of performance goals or criteria;

 

- 12 -



--------------------------------------------------------------------------------

(b) Such other terms, conditions, and restrictions as to when the Option may be
exercised as determined by the Committee; and

(c) The extent, if any, to which the Option will remain exercisable after the
Participant ceases to be an employee, Consultant, or director of Corporation or
a Subsidiary.

An Award Agreement for an Option may, in the discretion of the Committee,
provide whether, and to what extent, the time when an Option becomes exercisable
may be accelerated or otherwise modified (i) in the event of the death,
Disability, or Retirement of the Participant, or (ii) upon the occurrence of a
change in control of Corporation. The Committee may, at any time in its
discretion, accelerate the time when all or any portion of an outstanding Option
becomes exercisable.

7.6 Special Rules for Incentive Stock Options. In the case of an Option
designated as an Incentive Stock Option, the terms of the Option and the Award
Agreement will conform with the statutory and regulatory requirements specified
pursuant to Section 422 of the Code, as in effect on the date such ISO is
granted, including but not limited to the following requirements:

(a) Limited to Employees. ISOs may be granted only to employees of Corporation
or a Subsidiary;

(b) Term of ISO. The ISO may not remain exercisable after the expiration of
10 years from its grant date;

(c) Ten Percent Shareholders. In the case of any ISO granted to a Participant
who, as of the date of grant, possesses more than 10 percent of the total
combined voting power of all classes of stock of Corporation or any parent or
Subsidiary of Corporation, the option exercise price may not be less than
110 percent of the Fair Market Value of a Share on the date of grant and the ISO
may not remain exercisable after the expiration of five years from its grant
date; and

(d) $100,000 Annual Limitation. In the event that Options intended to be ISOs
are granted to a Participant in excess of the $100,000 annual limitation set
forth in Code Section 422(d)(1), the Options will be bifurcated so that the
Options will be ISOs to the maximum extent allowable under that limitation and
will be NQOs as to any excess over that limitation.

7.7 Restricted Shares. In the discretion of the Committee, the Shares issuable
upon exercise of an Option may have restrictions similar to Restricted Share
Awards if so provided in the Award Agreement for the Option.

7.8 Limitation on Number of Shares Subject to Options. In no event may Options
for more than 200,000 Shares be granted to any individual under the Plan during
any calendar year.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1 General. Stock Appreciation Rights are subject to the terms and conditions
set forth in Article 6 and this Article 8 and Award Agreements governing Stock
Appreciation Rights may contain such additional terms and conditions, not
inconsistent with the express terms of the Plan, as the Committee deems
desirable.

8.2 Nature of Stock Appreciation Right. A Stock Appreciation Right is an Award
entitling a Participant to receive an amount equal to the excess (or, if the
Committee determines at the time of grant, a portion of the excess) of the Fair
Market Value of a Share of Common Stock on the date of exercise of the SAR over
the base price, as described below, on the date of grant of the SAR, multiplied
by the number of Shares with respect to which the SAR is being exercised. The
base price will be designated by the Committee in the Award Agreement for the
SAR and may be the Fair Market Value of a Share on the grant date of the SAR or
such other higher price as the Committee determines. The base price may not be
less than the Fair Market Value of a Share on the grant date of the SAR.

8.3 Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. The Committee may also
provide that a SAR will be automatically exercised on one or more specified
dates or upon the satisfaction of one or more specified conditions. In the case
of SARs granted to Reporting Persons, exercise of the SARs will be limited by
the Committee to the extent required to comply with the applicable requirements
of Rule 16b-3 under the Exchange Act.

8.4 Form of Payment. Payment upon exercise of a Stock Appreciation Right may be
made in cash, in Shares, or in any combination of cash and Shares.

8.5 Limitation on Number of Stock Appreciation Rights. In no event may more than
200,000 Stock Appreciation Rights be granted to any individual under the Plan
during any calendar year.

ARTICLE 9

RESTRICTED SHARE AWARDS

9.1 Restricted Share Awards. A Restricted Share Award is an Award of Shares
transferred to a Participant subject to such terms and conditions as the
Committee deems appropriate, including, without limitation, restrictions on the
sale, assignment, transfer, or other disposition of such Shares and may include
a requirement that the Participant forfeit such Shares back to Corporation upon
termination of Participant’s employment (or service as a Non-Employee Board
Director, Non-Employee Subsidiary Director, or Consultant) for specified reasons
within a specified period of time or upon other conditions, as set forth in the
Award Agreement for such Shares. Each Participant receiving a Restricted Share
Award will be issued a stock certificate in respect of such Shares, registered
in the name of such Participant, and will execute a stock power in blank with
respect to the Shares evidenced by such certificate. The certificate evidencing
such Shares and the stock power will be held in custody by Corporation until the
Restrictions have lapsed.

 

- 14 -



--------------------------------------------------------------------------------

9.2 General. Restricted Share Awards are subject to the terms and conditions of
Article 6 and this Article 9 and Award Agreements governing Restricted Share
Awards may contain such additional terms and conditions, not inconsistent with
the express provisions of the Plan, as the Committee deems desirable.

9.3 Restriction Period. Award Agreements for Restricted Share Awards will
provide that the Shares subject to Restricted Share Awards may not be
transferred, and may provide that, in order for a Participant to Vest in such
Restricted Share Awards, the Participant must remain in the employment (or
remain as a Non-Employee Board Director, Non-Employee Subsidiary Director, or
Consultant) of Corporation or its Subsidiaries, subject to relief for reasons
specified in the Award Agreement, for a period commencing on the grant date of
the Award and ending on such later date or dates as the Committee may designate
at the time of the Award (the “Restriction Period”). During the Restriction
Period, a Participant may not sell, assign, transfer, pledge, encumber, or
otherwise dispose of Shares received under a Restricted Share Award grant. The
Committee, in its sole discretion, may provide for the lapse of restrictions in
installments during the Restriction Period. Upon expiration of the applicable
Restriction Period (or lapse of Restrictions during the Restriction Period where
the Restrictions lapse in installments) the Participant will be entitled to
settlement of the Restricted Share Award or portion thereof, as the case may be.
Although Restricted Share Awards will typically Vest based on continued
employment (or service as a Non-Employee Board Director, Non-Employee Subsidiary
Director, or Consultant), the Committee, in its discretion, may condition
Vesting of Restricted Share Awards on attainment of designated performance goals
as well as continued employment (or service as a Non-Employee Board Director,
Non-Employee Subsidiary Director, or Consultant). In such case, the Restriction
Period for such a Restricted Share Award will include the period prior to
satisfaction of the performance goals.

9.4 Forfeiture. If a Participant ceases to be an employee (or Consultant,
Non-Employee Board Director, or Non-Employee Subsidiary Director) of Corporation
or a Subsidiary during the Restriction Period for any reason other than reasons
which may be specified in an Award Agreement (such as death, Disability, or
Retirement), the Award Agreement may require that all non-Vested Shares
previously granted to the Participant be forfeited and returned to Corporation.

9.5 Settlement of Restricted Share Awards. Upon Vesting of a Restricted Share
Award, the legend on such Shares will be removed, the Participant’s stock power
will be returned and the Shares will no longer be Restricted Shares.

9.6 Rights as a Shareholder. A Participant has, with respect to unforfeited
Shares received under a Restricted Share Award grant, all the rights of a
shareholder of Corporation, including the right to vote the Shares, and the
right to receive any cash dividends. Stock dividends issued with respect to
non-Vested Shares granted under a Restricted Share Award will be treated as
additional Shares covered by the Restricted Share Award and will be subject to
the same Restrictions.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 10

OTHER STOCK-BASED AND COMBINATION AWARDS

10.1 Other Stock-Based Awards. The Committee may grant other Awards under the
Plan pursuant to which Shares are or may in the future be acquired, or Awards
denominated in or measured by Share equivalent units, including Awards valued
using measures other than the market value of Shares. Other Stock-Based Awards
are not restricted to any specific form or structure and may include, without
limitation, Share purchase warrants, other rights to acquire Shares, and
securities convertible into or redeemable for Shares. Such Other Stock-Based
Awards may be granted either alone, in addition to, or in tandem with, any other
type of Award granted under the Plan.

10.2 Combination Awards. The Committee may also grant Awards under the Plan in
tandem or combination with other Awards or in exchange of Awards, or in tandem
or combination with, or as alternatives to, grants or rights under any other
employee plan of Corporation, including the plan of any acquired entity. No
action authorized by this Section will reduce the amount of any existing
benefits or change the terms and conditions thereof without the Participant’s
consent.

ARTICLE 11

DIVIDEND EQUIVALENTS

Subject to any restrictions in Section 409A, any Award may, to the extent
provided in the Award Agreement, earn dividend equivalents. In respect of any
such Award that is outstanding on a dividend record date for Common Stock, the
Participant may be credited with an amount equal to the amount of cash or stock
dividends that would have been paid on the Shares covered by such Award, had
such covered Shares been issued and outstanding on such dividend record date.
The Committee will establish such rules and procedures governing the crediting
of dividend equivalents, including the timing, form of payment, and payment
contingencies of such dividend equivalents, as it deems appropriate or
necessary.

ARTICLE 12

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.

12.1 Plan Does Not Restrict Corporation. The existence of the Plan and the
Awards granted under the Plan will not affect or restrict in any way the right
or power of the Board or the shareholders of Corporation to make or authorize
any adjustment, recapitalization, reorganization, or other change in
Corporation’s capital structure or its business, any merger or consolidation of
Corporation, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting Corporation’s capital stock or the rights thereof,
the dissolution or liquidation of Corporation or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.

12.2 Adjustments by the Committee. In the event of any change in capitalization
affecting the Common Stock of Corporation, such as a stock dividend, stock
split, recapitalization, merger, consolidation, split-up, combination or
exchange of shares or other form of reorganization, or any other change
affecting the Common Stock, such proportionate

 

- 16 -



--------------------------------------------------------------------------------

adjustments, if any, as the Committee, in its sole discretion, may deem
appropriate to reflect such change, will be made with respect to the aggregate
number of Shares for which Awards in respect thereof may be granted under the
Plan, the maximum number of Shares which may be sold or awarded to any
Participant, the number of Shares covered by each outstanding Award, and the
base price or purchase price per Share in respect of outstanding Awards. The
Committee may also make such adjustments in the number of Shares covered by, and
price or other value of, any outstanding Awards in the event of a spin-off or
other distribution (other than normal cash dividends), of Corporation assets to
shareholders.

ARTICLE 13

AMENDMENT AND TERMINATION

The Board may amend, suspend, or terminate the Plan or any portion of the Plan
at any time, provided that no amendment may be made without shareholder approval
if such approval is required by applicable law or the requirements of an
applicable stock exchange or registered securities association.

ARTICLE 14

MISCELLANEOUS

14.1 Tax Withholding. Corporation has the right to deduct from any settlement of
any Award under the Plan, including the delivery or Vesting of Shares or Awards,
any federal, state, or local taxes of any kind required by law to be withheld
with respect to such payments or to take such other action as may be necessary
in the opinion of Corporation to satisfy all obligations for the payment of such
taxes. The recipient of any payment or distribution under the Plan has the
obligation to make arrangements satisfactory to Corporation for the satisfaction
of any such tax withholding obligations. Corporation will not be required to
make any such payment or distribution under the Plan until such obligations are
satisfied.

14.2 Unfunded Plan. The Plan will be unfunded and Corporation will not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of Corporation to any person with respect to any
Award under the Plan will be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of Corporation will be
deemed to be secured by any pledge of, or other encumbrance on, any property of
Corporation.

14.3 Payments to Trust. The Committee is authorized to cause to be established a
trust agreement or several trust agreements whereunder the Committee may make
payments of amounts due or to become due to Participants in the Plan.

14.4 Annulment of Awards. Any Award Agreement may provide that the grant of an
Award payable in cash is revocable until cash is paid in settlement thereof or
that grant of an Award payable in Shares is revocable until the Participant
becomes entitled to the certificate in settlement thereof. In the event the
employment (or service as a Non-Employee Board Director, Non-Employee Subsidiary
Director, or Consultant) of a Participant is terminated for cause (as defined
below), any Award that is revocable will be annulled as of the date of such
termination for cause. For the purpose of this Section 14.4, the term “for
cause” has the meaning set forth in

 

- 17 -



--------------------------------------------------------------------------------

the Participant’s employment agreement, if any, or otherwise means any discharge
(or removal) for material or flagrant violation of the policies and procedures
of Corporation or for other performance or conduct which is materially
detrimental to the best interests of Corporation, as determined by the
Committee.

14.5 Engaging in Competition With Corporation. Any Award Agreement may provide
that, if a Participant terminates employment (or service as a Non-Employee Board
Director, Non-Employee Subsidiary Director, or Consultant) with Corporation or a
Subsidiary for any reason whatsoever, and within a period of time (as specified
in the Award Agreement) after the date thereof accepts employment with any
competitor of (or otherwise engages in competition with) Corporation, the
Committee, in its sole discretion, may require such Participant to return to
Corporation the economic value of any Award that is realized or obtained
(measured at the date of exercise, Vesting, or payment) by such Participant at
any time during the period beginning on the date that is six months prior to the
date of such Participant’s termination of employment (or service as a
Non-Employee Board Director, Non-Employee Subsidiary Director, or Consultant)
with Corporation.

14.6 Other Corporation Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan are
not to be deemed a part of a Participant’s regular, recurring compensation for
purposes of the termination indemnity or severance pay law of any state or
country and will not be included in, or have any effect on, the determination of
benefits under any other employee benefit plan or similar arrangement provided
by Corporation or a Subsidiary unless expressly so provided by such other plan
or arrangements, or except where the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of cash compensation. Awards under the Plan may be made in
combination with or in tandem with, or as alternatives to, grants, awards, or
payments under any other Corporation or Subsidiary plans, arrangements, or
programs. The Plan notwithstanding, Corporation or any Subsidiary may adopt such
other compensation programs and additional compensation arrangements as it deems
necessary to attract, retain, and reward employees and directors for their
service with Corporation and its Subsidiaries.

14.7 Securities Law Restrictions. No Shares may be issued under the Plan unless
counsel for Corporation is satisfied that such issuance will be in compliance
with applicable federal and state securities laws. Certificates for Shares
delivered under the Plan may be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange or registered securities association upon which the Common Stock is
then listed or quoted, and any applicable federal or state securities laws. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

14.8 Governing Law. Except with respect to references to the Code or federal
securities laws, the Plan and all actions taken thereunder will be governed by
and construed in accordance with the laws of the state of Maryland.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 15

SHAREHOLDER APPROVAL

The adoption of the Plan and the grant of Awards under the Plan are expressly
subject to the approval of the Plan by Corporation’s shareholders holding a
majority of Corporation’s outstanding Shares.

 

- 19 -